Exhibit TRANSITION AND SEPARATION AGREEMENT This TRANSITION AND SEPARATION AGREEMENT (“Agreement”), dated April 7, 2008, is entered into by and between CHURCHILL DOWNS INCORPORATED and C. KENNETH DUNN(“Ken”) (together the “Parties”). WHEREAS, Ken is employed by Churchill Downs Incorporated and certain of its subsidiaries (collectively, “Churchill Downs”) on an at-will basis. WHEREAS, the Parties have decided mutually to terminate Ken's at-will employment relationship with Churchill Downs as of close of business on August 1, 2008, and that such termination shall constitute a "Job Elimination" as defined in the Churchill Downs Executive Severance Policy (the actual termination date hereinafter referred to as the "Separation Date"). WHEREAS, the Parties desire to finalize their arrangements for Ken's employment transition and to resolve, fully and finally, all outstanding matters between them. NOW THEREFORE, in consideration of the mutual covenants and agreements set forth hereinafter, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties intending to be legally bound, hereby agree as follows: PARAGRAPH
